DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dave Nicholson on 2/2/22.
The application has been amended as follows: 

1.	(Currently Amended) An integrated circuit comprising:
	a core coupled to a last level cache (LLC); 
a memory controller coupled to the core, the memory controller to secure data of multiple domains, executed by the core, according to corresponding key identifiers, wherein a first key identifier for a first domain of the multiple domains is associated with physical addresses of memory that store data of the first domain; 
	wherein, to flush and invalidate cache lines associated with the first key identifier, the core is to execute an instruction, which comprises the first key identifier, to generate a transaction comprising the first key identifier; and

identify matching entries in the LLC by a comparison of the first key identifier with at least part of an address tag of a plurality of entries in a tag storage structure, the matching entries associated with cache lines of the LLC; 
write back, to the memory, data stored in the cache lines associated with the matching entries; and
mark the matching entries of the tag storage structure as invalid;
wherein the tag storage structure comprises:
a key identifier cache (KIC) structure to store the key identifiers, which are searched for matches with the first key identifier, and
a metadata storage structure to store address tags, which correspond to the plurality of entries in the KIC structure, and associated coherency bits. 



2.	(Original)	The integrated circuit of claim 1, wherein the LLC is an inclusive last level cache. 
 
3.	(Original)	The integrated circuit of claim 1, wherein the cache controller is to partially match the first key identifier with key identifier portions of a plurality of address tags of the tag storage structure.  

4.	(Currently Amended)	The integrated circuit of claim 1, wherein the tag storage structure is a content addressable memory (CAM)



5.	(Original)	The integrated circuit of claim 1, wherein the LLC is a set-associative cache, and wherein the core is further to send the transaction to the LLC to cause the cache controller to, for a set of the set-associative cache: 
match the first key identifier to at least part of the address tag of a vector of ways of the set; and
send the vector of ways of the set to the core.  

6.	(Original)	The integrated circuit claim 5, wherein the transaction is a write-back-invalidate transaction comprising a set number of the set, a way number from among the vector of ways, and wherein, responsive to the write-back-invalidate transaction, the cache controller is to: 
compare the first key identifier to a key identifier portion of the address tag corresponding to the set number and the way number; and
responsive to finding a match between the first key identifier and the key identifier portion, perform the write back and invalidate of the cache lines. 

7.	(Original)	The integrated circuit of claim 1, wherein the LLC is a set-associative cache, the transaction is a write-back-invalidate transaction, which the core is to send to the cache controller, and wherein, responsive to the write-back-invalidate transaction, the cache controller is to match the first 

8.	(Original)	The integrated circuit of claim 1, further comprising a snoop filter that indexes locations of a plurality of cache lines for multiple levels of cache across multiple cores, and wherein the core is to execute the instruction to further direct the snoop filter to:
identify second matching entries in the snoop filter by comparison of the first key identifier with at least part of a second address tag of a plurality of second entries in the snoop filter, the second matching entries associated with second cache lines of the plurality of cache lines; 
write back, to the memory, data stored in the second cache lines; and
mark the second matching entries of the snoop filter as invalid. 

9.	(Currently Amended)	A system comprising:
	a memory;  
	a snoop filter coupled to the memory; and
a core coupled to a snoop filter, to a memory controller, and to the memory, the memory controller to secure data of multiple domains, executed by the core, according to corresponding key identifiers, wherein a first key identifier for a first domain of the multiple domains is associated with physical addresses of the memory that store data of the first domain; 
	wherein, to flush and invalidate cache lines associated with the first key identifier, the core is to execute an instruction, which comprises the first key identifier, to generate a transaction comprising the first key identifier; and
in response to the transaction, the snoop filter is to:
of the snoop filter by a comparison of the first key identifier with at least part of an address tag of a plurality of entries in the snoop filter, the matching entries associated with cache lines stored in cache of multiple cores; 
write back, to the memory, data stored in the cache lines associated with the matching entries; and
mark the matching entries of the snoop filter as invalid, wherein a key identifier cache (KIC) structure is to store the key identifiers, which are searched for matches with the first key identifier, and
a metadata storage structure is to store address tags, which correspond to the plurality of entries in the KIC structure, and associated coherency bits.
 
10.	(Original)	The system of claim 9, wherein the snoop filter comprises set-associative cache, and wherein the core is further to send the transaction to the snoop filter to cause the snoop filter to, for a set of the set-associative cache: 
match the first key identifier to at least part of the address tag of a vector of ways of the set; and
send the vector of ways of the set to the core.

11.	(Original)	The system of claim 10, wherein the transaction is a write-back-invalidate transaction comprising a set number of the set, a way number from among the vector of ways, and wherein, responsive to the write-back-invalidate transaction, the snoop filter is to: 
compare the first key identifier to a key identifier portion of the address tag corresponding to the set number and the way number; and

  
12.	(Original)	The system of claim 9, wherein the snoop filter comprises set-associative cache, the transaction is a write-back-invalidate transaction, which the core is to send to the snoop filter, and wherein, responsive to the write-back-invalidate transaction, the snoop filter is to match the first key identifier to the at least part of the address tag of the plurality of entries in corresponding one or more ways of a set of the snoop filter, to identify the cache lines. 

13.	(Original)	The system of claim 9, wherein the snoop filter is an inclusive snoop filter.

14.	(Original)	The system of claim 9, further comprising a last level cache (LLC) coupled to the memory, the snoop filter, and to the core, wherein, to flush and invalidate cache lines associated with the first key identifier, the core is to execute the instruction to direct a cache controller, of the LLC, to:
identify second matching entries in the LLC by comparison of the first key identifier with at least part of a second address tag of a plurality of entries in a tag storage structure of the LLC, the second matching entries associated with second cache lines of the LLC; 
write back, to the memory, data stored in the second cache lines; and
mark the second matching entries of the snoop filter as invalid. 

15.	(Currently Amended)	A method comprising:
	securing, by a memory controller, data of multiple domains according to corresponding key identifiers, wherein a first key identifier for a first domain of the multiple domains is associated with physical addresses of memory that store data of the first domain; 

responsive to execution of the instruction and by a last level cache (LLC) coupled to the processor core:
identifying matching entries in the LLC by comparing the first key identifier with at least part of an address tag of a plurality of entries in a tag storage structure, the matching entries associated with cache lines of the LLC; 
writing back, to the memory, data stored in the cache lines associated with the matching entries; and
marking the matching entries of the tag storage structure as invalid, wherein the tag storage structure a key identifier cache (KIC) structure to store the key identifiers, which are searched for matches with the first key identifier, and
a metadata storage structure to store address tags, which correspond to the plurality of entries in the KIC structure, and associated coherency bits.
 
16.	(Original)	The method of claim 15, wherein the tag storage structure is a content-addressable memory (CAM), and the identifying comprises performing a partial match of the first key identifier with key identifier portions of a plurality of address tags of the tag storage structure.

17.	(Original)	The method of claim 15, wherein the LLC is set-associative cache, the method further comprising sending, by the core to the LLC, the transaction, causing the LLC to, for a set of the set-associative cache, perform operations comprising: 

sending the vector of ways of the set to the core.   

18.	(Currently Amended)	The method of claim 17, wherein the transaction is a write-back-invalidate transaction comprising a set number of the set, a way number from among the vector of ways, and wherein, responsive to the write-back-invalidate transaction, the LLC cache controller is to perform operations comprising:  
comparing the first key identifier to a key identifier portion of the address tag corresponding to the set number and the way number; and
responsive to finding a match between the first key identifier and the key identifier portion:
writing back, to the memory by the LLC, data stored in the cache lines; and
marking, by the LLC, the matching entries of the tag storage structure as invalid. 

19.	(Original)	The method of claim 15, wherein the LLC is set-associative cache, the transaction is a write-back-invalidate transaction, and the method further comprises:
	sending, by the core, the write-back-invalidate transaction to the LLC; and 
responsive to the write-back-invalidate transaction, matching, by the LLC, the first key identifier to the at least part of the address tag of the plurality of entries in one or more ways of a set of the tag storage structure, to identify the cache lines.
 
20.	(Original) The method of claim 15, further comprising: 
indexing, within a snoop filter, locations of a plurality of cache lines for multiple levels of cache across multiple cores;  

writing back, to the memory, data stored in the second cache lines; and
marking the second matching entries of the snoop filter as invalid.

21-23.  (Cancelled).


EXAMINER’S COMMENTS
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, examiner initiated interview on 2/3/22 to propose examiner’s amendment, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlson et al. U.S. Pub. No. 20200034152 discloses preventing information leakage in out-of-order machines due to misspeculation.
Hijaz et al. U.S. Pub. No. 20190073305 discloses reuse aware cache line insertion and victim selection in large cache memory.
Alameldeen et al. U.S. Pub. No. 20190050332 discloses providing dead-block prediction for determining whether to cache data in cache devices.
Diep et al. U.S. Pub. No. 20130332668 discloses method for addressing memory caches.
Hammarlund et al. U.S. Pub. No. 20030182512 discloses use of a context identifier in a cache memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        :